DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a metal gasket having the details, as set forth in claims that include elements such as a metal plate having at least a first opening portion and a second opening portion provided in a row; a first seal bead having a bent cross-sectional shape surrounding a periphery of the first opening portion, and a second seal bead having a bent cross-sectional shape surrounding a periphery of the second opening portion; and a first lightening hole extending along an outer periphery of the first seal bead with a constant distance therebetween, and a second lightening hole extending along an outer periphery of the second seal bead with a constant distance therebetween, wherein the first and second lightening holes are located between the first and second seal beads, and midpoints of the first lightening hole and the second lightening hole, respectively, intersect a virtual line that extends through a center of both of the first and second opening portions; and wherein an inner periphery of the first lightening hole is radially spaced apart from the outer periphery of the first seal bead by the constant distance with respect to a 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675